Citation Nr: 1243366	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a lower back disability. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to November 1956 in the United States Marine Corps and from June 1957 to April 1958 in the United States Air Force. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought.  The January 2004 rating decision confirmed and continued a previously denied service connection claim for a right arm disability.  The February 2005 rating decision denied service connection for posttraumatic stress disorder (PTSD) and right knee, lower back, and bilateral shoulder disabilities. 

The Veteran testified at a hearing in June 2009 before the undersigned Veterans' Law Judge sitting in Phoenix, Arizona.  The hearing transcript has been associated with the claims file.

In December 2011, the Board remanded the matters for further development, to include obtaining private treatment records and readjudicating the issues on appeal.  With respect to the issues decided herein, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board notes that its December 2011 remand also addressed the issue of entitlement to service connection for PTSD.  However, in an October 2012 rating decision, this claim was granted by the RO.  Since this equates to a full grant of the benefits sought, the issue is no longer before the Board.  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right arm disability has not been shown to be causally or etiologically related to the Veteran's military service.

2.  A right knee disability has not been shown to be causally or etiologically related to the Veteran's military service.

3.  A lower back disability has not been shown to be causally or etiologically related to the Veteran's military service.

4.  A right shoulder disability has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  A right knee disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  A lower back disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  A right shoulder disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in July 2003 and August 2004.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decisions by the AOJ in January 2004 and February 2005.  In a March 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  The claim was subsequently readjudicated in an April 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Nevertheless, any defect in the timing of the March 2006 notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

With regard to the private treatment records, all private treatment records that the Veteran has properly identified and submitted the necessary release have been obtained.  38 C.F.R. § 3.159(c)(1).  In addition, a VA examination with respect to the claims was obtained in December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an a statement of the case and subsequent supplemental statement of the case, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the disabilities on appeal.

The Veteran seeks service connection for a right arm disability, right knee disability, lower back disability, and right shoulder disability.  All of the Veteran's claims for service connection stem from an alleged assault that the Veteran suffered from unknown attackers while he was on active duty in the Air Force on Seymour Johnson Air Force Base in North Carolina in 1958.  Evidence regarding the assault, outside of statements from the Veteran and witnesses who state they visited the Veteran in the hospital while he was recuperating from his injuries, has thus far been unverified as all the Veteran's military records from his time in the Air Force from June 1957 to April 1958 were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The only information that has been verified is the Veteran's service dates, duty station, and unit of assignment, the 4th Transportation Squadron.  The Veteran contends, and witness statements support, that as a result of the attack, the Veteran was hospitalized on base for several days.  No witness has claimed to have witnessed the attack on the Veteran.  In addition to contacting NPRC for the Veteran's individual medical records, which are unavailable and presumed to have been destroyed, VA attempted to obtain a copy of the Air Base's hospital records for the Veteran as well as a copy of the military police report regarding the alleged assault.  In a November 2008 reply letter, the Air Base stated that the hospital records were available at NPRC.  In March 2009, the VA verified that the military police report is unavailable as police records in 1958 were kept for seven years and then destroyed without being archived.

A review of the Veteran's available treatment records from his time in the Marine Corp from June 1956 to November 1956 do not reveal any evidence of musculoskeletal symptomatology.  For instance, on his Report of Medical History upon enlistment, the Veteran denied any history of arthritis or rheumatism; bone, joint, or other deformity; lameness; painful or "trick" shoulder or elbow; and "trick" or locked knee.  Similarly, his June 1956 Report of Medical History upon enlistment indicated that his upper extremities, lower extremities, and spine were within normal limits.  His November 1956 Report of Medical History upon discharge also indicated that his upper extremities, lower extremities, and spine were within normal limits.  

Post-service records include an October 1968 letter from the Veteran to a Marine Corp recruiter expressing his desire to become reenlisted.  In this letter, the Veteran described himself as "strong, healthy, and able."  

The Veteran underwent a radial head resection, removal of exostosis, and transfer of the ulnar nerve of the right arm in June 1976.  At the time of his admission, he indicated that he had injured his right arm approximately one year prior (1975) during a prison cell riot while incarcerated in Iowa.  The evidence also reflects that the Veteran underwent a laminectomy for a low back disorder in the late 1970s or early 1980s.  In a March 2004 VA treatment note, the Veteran complained of pain over the neck, both shoulders, and right arm.  A VA radiology report dated in September 2004 indicated that the Veteran had tricompartmental mild-to-moderate degenerative joint disease and suspected small ventral radiopaque foreign bodies in the right knee.  

The Veteran was afforded a VA joints examination in December 2009, at which time the examiner opined that the Veteran's right arm, right knee, right shoulder, left shoulder, and lower back disabilities were not caused or a result of an in-service physical assault.  The examiner explained that there was no evidence of right arm, right knee, low back, or bilateral shoulder disabilities for 10 years following the alleged in-service assault.  Although the examiner conceded that it was at least as likely as not that the assault occurred due to there being witnesses to the Veteran's subsequent hospitalization, the examiner concluded that there was no evidence of an ongoing physical condition as a result of that assault.  The examiner emphasized the Veteran's own 1968 statement letter in which he indicated that there was nothing physically or mentally wrong with him, and that he was in excellent health.  Although there was evidence of a right elbow dislocation and old fracture with surgery including ulnar nerve transfer in 1976, a February 1977 treatment note documented a fracture in 1976 with dislocation and resection of the radial head.  The examiner opined that if the Veteran had difficulty with chronic ulnar nerve palsy since the original assault in 1958, then he would not have been able to function well and would not have been able to indicate that he was in excellent health in the 1968 statement.  Moreover, the examiner emphasized that there was no evidence of a bilateral shoulder disorder when the Veteran was first seen at the VA in 2003, as only an ulnar nerve condition of the right upper extremity and a chronic neck condition were noted at his initial evaluation. 

The Board affords the VA examiner's opinion great probative value.  The opinion was based on a complete review of the claims file, examination of the Veteran, and consideration of the Veteran's reports of his medical history.  Significantly, the examiner provided a complete rationale for his opinions that is supported by the other medical evidence of record.  Specifically, the examiner observed that the Veteran reported being healthy in 1968, 10 years following his separation from service, and did not receive treatment for symptomatology of the right arm, right knee, lower back, and right shoulder until many years following separation from service.  Accordingly, based on the thoroughness of the rationale, the Board affords this opinion great probative value and finds it highly persuasive.  

In conclusion, although there is in-service evidence an assault, the most probative evidence reflects that the Veteran's current arm, right knee, lower back, and right shoulder disabilities are not related to his service.  In this case, the only evidence relating the Veteran's current disorders to his service is the Veteran's own statements.  Although the Veteran is competent and credible to attest to symptoms, he is not competent to provide an opinion as to the etiology of these disabilities.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case does not involve medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, musculoskeletal disorders are not conditions that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, although the Board has considered that the Veteran is competent and credible to report that he experienced pain during service that continued to the present time, and that he believes that his current disorders may be related to the in-service assault, the Veteran is not competent to offer a diagnosis or provide an opinion as to the etiology of these disorders.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of a right arm, right knee, lower back, or right shoulder disorder.  Furthermore, the Board finds that the VA examiner's opinion is more probative than the Veteran's statements.  The VA examiner conducted an examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided a nexus opinion with a supporting rationale.  The examiner specifically addressed the Veteran's contentions and still provided a negative nexus opinion.  Thus, the Board finds the VA examiner's opinion to be more probative and persuasive than the statements of the Veteran with respect to the etiology of the Veteran's disorders.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Service connection for a right arm disability is denied.

Service connection for a right knee disability is denied.

Service connection for a lower back disability is denied.

Service connection for a right shoulder disability is denied.




REMAND

The Veteran also seeks entitlement to service connection for a left shoulder disability.  In the Board's December 2011 remand instructions, it noted that a September 2011 progress note from the Mohave Desert Orthopedic Center was associated with the evidentiary record subsequent to the Board's September 2009 decision/remand.  This letter, signed by a medical doctor and a certified physician's assistant, indicated that the Veteran was a known patient of the medical practice who complained of multiple joint pains.  The Veteran was reported to have provided multiple medical records.  The letter contained an opinion which found that it appeared that the traumatic arthritis currently suffered by the Veteran was related to previous injuries which had been documented while he was in the armed services.  

The Board's December 2011 remand instructions emphasized that this letter was submitted directly to the Board in October 2011, after the issuance of the most recently dated supplemental statement of the case, mailed to the Veteran in July 2011.  The Veteran had not waived initial consideration of this pertinent evidence, and the Board noted that appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplated that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

Since the Veteran had not submitted a waiver of initial consideration of this above-mentioned private medical evidence and the RO has not had an opportunity to review it, the Board found that it was prohibited from considering additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, unless having an appropriate waiver from the Veteran.  Hence, the Board remanded the case to have the RO consider this additional evidence.  However, although the AOJ considered this additional evidence as it related to all of the Veteran's other claims on appeal in an August 2012 supplemental statement of the case, it failed to reconsider the issue of entitlement to service connection for a left shoulder disorder.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the AOJ failed to readjudicate the issue of entitlement to service connection for a left shoulder disorder, as set forth in the Board's December 2011 remand directives, the Veteran's claim must again be remanded.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should readjudicate the issue of entitlement to service connection for a left shoulder disability.  If, in any respect, the determination of this claim remains unfavorable to the appellant, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence (including evidence that since the issuance of the July 2011 supplemental statement of the case, to include the September 2011 letter from the Mohave Desert Orthopedic Center which was not reviewed by the RO with respect to this claim), and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


